Citation Nr: 0619999	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, as secondary to herbicide exposure. 

2.  Entitlement to service connection for erectile 
dysfunction, as secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision.  In January 
2006, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides while in Vietnam en route to Thailand during 
active service and diabetes mellitus, type 2, is presumed to 
have been incurred in service.  

2.  Erectile dysfunction is the result of service-connected 
diabetes mellitus, type 2. 

3.  The preponderance of the evidence is against finding that 
hypertension is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, type 2, as secondary to herbicide exposure have 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).    

2.  The criteria for service connection for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus, type 2, have been met.  38 U.S.C.A. §1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).     

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an October 2004 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  As the original claims folder was 
lost, the veteran's claims file has been rebuilt and he has 
been provided opportunity to submit evidence and argument in 
support of his claims.  The record before the Board contains 
VA medical records and VA examination reports.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

Any defect with respect to the correct disability rating or 
effective date for the claims for diabetes mellitus and 
erectile dysfunction will be rectified by the agency of 
original jurisdiction when effectuating any award.  The 
veteran was adequately notified of the requirements service 
connection for these claims and there is no prejudice to the 
veteran in granting the claims.  Additionally, in light of 
the Board's denial of the appellant's claim for service 
connection for hypertension, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues on 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Service connection for diabetes mellitus, type 2, as 
secondary to herbicide exposure.

The veteran contends that he was exposed to herbicides en 
route to service in Thailand when his flight stopped over in 
Vietnam for 24 hours.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
3.307(a)(6)(ii).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  Id.  
Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term, "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

According to the veteran's DD Form 214, the veteran had two 
years of Foreign Service during his service from May 1966 to 
February 1970.  At his hearing, the veteran testified that he 
stopped in Vietnam for 24 hours en route to Thailand.  Based 
on the veteran's sworn testimony, the Board finds that he was 
in Vietnam and thus he is presumed to have been exposed to 
herbicides.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  Furthermore, the last 
day on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  38 C.F.R. § 3.307(6)(iii).  

There is no question that the veteran has a current diagnosis 
of diabetes mellitus, type 2.  For example, the November 2004 
VA examination report noted an assessment of diabetes 
mellitus, type 2.  Since the veteran has a current diagnosis 
of diabetes mellitus and he is presumed to have been exposed 
to herbicides, service connection based on herbicide exposure 
is granted. 

2.  Service connection for erectile dysfunction, as secondary 
to diabetes mellitus, type 2.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The veteran has a current disability.  The November 2004 VA 
examination report noted an assessment of erectile 
dysfunction.  In this decision, as indicated above, the 
veteran has been service connected for diabetes mellitus, 
type 2.  The question is whether erectile dysfunction was 
either caused or aggravated by service-connected diabetes 
mellitus.  The November 2004 VA examination report noted the 
erectile dysfunction was secondary to diabetes.  Based on 
this evidence, service connection for erectile dysfunction, 
as secondary to diabetes mellitus, type 2, is granted.

3.  Service connection for hypertension

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  This 
presumption, however, does not apply in this case as there is 
no evidence that hypertension manifested to a degree of 10 
percent within one year of service separation.

The veteran has a current diagnosis of hypertension. The 
November 2004 VA examination report noted an assessment of 
hypertension.  While service medical records are unavailable 
(as indicated above, the veteran's original claims folder was 
lost), there is no indication that hypertension is related to 
service.  At his January 2006 hearing, the veteran testified 
that he may have been treated in-service for stress or 
hypertension.  However, there is no competent medical 
evidence providing a nexus between the veteran's current 
hypertension and service.  In any case, the first indication 
of disability post-service is 37 years after discharge.  The 
veteran testified that his current disability manifested in 
1991.  In view of the lengthy period without treatment, there 
is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Service connection for hypertension is 
unwarranted.  

While the veteran has suggested that he currently has 
hypertension related to service, as a lay person, he is not 
competent to give an opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran has hypertension related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus, type 2, as 
secondary to herbicide exposure, is allowed. 

Service connection for erectile dysfunction, as secondary to 
diabetes mellitus, type 2, is allowed.  

Service connection for hypertension is denied. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


